        UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA
STUDENTS FOR FAIR ADMISSIONS, INC.

          v.
                                                        Case Number: 1:14CV954
UNIVERSITY OF NORTH CAROLINA, et al



  NOTICE OF VIDEO CONFERENCE HEARING
Take notice that a proceeding in this case has been SET as indicated below:


PLACE:                         Hiram H. Ward Bldg., 251 N. Main St., Winston-Salem, NC
COURTROOM NO:                  1
DATE & TIME:                   September 25, 2020 – 11:00 a.m.*
PROCEEDING:                    Pretrial Status Hearing

Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court
issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the court.

*Participants are required to log in no later than 15 minutes prior to the start of the
hearing.
__________________________________________________________________________

John S. Brubaker, Clerk

By: /s/ Debbie Blay, Deputy Clerk

Date: September 18, 2020

To:    All counsel of record




      Case 1:14-cv-00954-LCB-JLW Document 212 Filed 09/18/20 Page 1 of 1
